Case 2:20-cv-12880-JMV-JAD Document 19 Filed 10/30/20 Page 1 of 2 PageID: 97




UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 DANIEL D’AMBLY

                                Plaintiff,

                                                                    NOTICE OF MOTION
                       v.
                                                                    Civil Action No.
 CHRISTIAN EXOO a/k/a ANITFASH GORDON; ST.
 LAWRENCE UNIVERSITY; TRIBUNE PUBLISHING                            2:20-cv-12880-JMV-JAD
 COMPANY; NEW YORK DAILY NEWS; VIJAYA
 GADDE; TWITTER, INC., COHEN, WEISS AND SIMON,
 LLP;

                                Defendants.


       PLEASE TAKE NOTICE that for the reasons set forth in the Declaration of William

L. Fox, sworn to October 27, 2020, and the Brief in Support of Defendant St. Lawrence

University’s (the “University”) Motion to Dismiss, the University will move this Court before

the Hon. John Michael Vazquez, United States District Court Judge, at the Martin Luther

King Building & U.S. Courthouse, 50 Walnut Street Room 4015, Newark, New Jersey

07101, on December 7, 2020, or such other date and time as is set by the Court, for an

Order pursuant to Federal Rules of Civil Procedure 12(b)(2) and 12(b)(6) dismissing

Plaintiff’s Complaint as against the University, in its entirety. The University intends to file

and serve reply papers. The University does not request oral argument.

Dated: October 30, 2020                            BOND, SCHOENECK & KING, PLLC


                                                   By:    /s/ Monica C. Barrett
                                                          Monica C. Barrett, Esq.
                                                   Office and P.O. Address
                                                   600 Third Avenue
                                                   22nd Floor
                                                   New York, NY 10016
                                                   Telephone: (646) 253-2300
                                                   Facsimile: (646) 253-2383
                                               1                                       3638848.1
Case 2:20-cv-12880-JMV-JAD Document 19 Filed 10/30/20 Page 2 of 2 PageID: 98




                                         Email: mbarrett@bsk.com

                                         Attorneys for Defendant St. Lawrence
                                         University




                                     2                                  3638848.1
